Citation Nr: 1719165	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel








INTRODUCTION

The Veteran had active service from April 1969 to September 1972.  He died in August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by a VA Regional Office (RO).  

The appellant (D.G.) filed a claim for death benefits alleging her entitlement to this benefit as his lawful surviving spouse.  The Board notes, however, that A.G. is currently recognized by VA as the Veteran's surviving spouse.  Significantly, the award of benefits to one claimant would affect the pending claim by the other claimant. Because only the appellant (and not A.G.) currently has an appeal perfected and certified for Board review, she is identified as the appellant herein.

The appellant testified at a hearing before the Board in May 2012.  A transcript of that hearing is not currently available and is not included in the record.  The appellant was notified of the missing hearing transcript and provided the opportunity to request an additional hearing.  The appellant did not request an additional hearing and the case will be decided without additional testimony.  

The issue was remanded for further development in May 2014.  The case has been returned to the Board for appellate review.

The Board notes that both parties were simultaneously represented by the American Legion.  Upon realization that the organization was representing both parties in the same claim, the organization withdrew their representation for both noting that they could not represent either due to a conflict of interest.  Both D.G. and A.G. were provided notice of the withdrawal and were given the opportunity to name a new representative.  Neither have provided a new power of attorney or named a new representative.  Therefore, the Board will proceed with the adjudication of the appeal without further assistance from a representative organization.  

FINDINGS OF FACT

1.  A.G. entered into a valid marriage with the Veteran in October 1997 and cohabited with the Veteran until a separation procured by the Veteran without the fault of the A.G.

2. Due to the previous valid marriage between A.G. and the Veteran, the appellant's attempted marriage to the Veteran in April 2009 was invalid by reason of legal impediment.

3. The appellant's attempted marriage cannot be deemed valid because a claim has been filed by A.G., as a legal surviving spouse; additionally, the appellant's marriage occurred less than one year prior to the Veteran's date of death.


CONCLUSION OF LAW

The appellant, D.G., is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This is a contested claim, since allowance of the appellant's appeal could result in a loss of benefits to A.G., whom the RO recognized as the Veteran's surviving spouse.  As a simultaneously contested claim, special procedural regulations are applicable.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a) (2005); see also M21-1, Part IV, Chapter 5.

All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case (SOC). 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to  present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal. 38 C.F.R. § 20.713(a). 

The Board notes that these contested claim procedural requirements were not originally met.  The Board remanded the issue to assure compliance with these requirements in May 2014.  Indeed, contested claims procedures were completed, to include the mailing of a copy of pertinent documents to each party.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board further finds that each of the four content requirements of notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) has been fully satisfied.  The appellant was provided adequate notice as to the evidence needed to substantiate her claim.  The communications provided the appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The January 2010 letter specifically told the appellant to submit any evidence in her possession.  The VA has no outstanding duty to inform the appellant that any additional information or evidence is needed. Therefore, to decide the appeal would not be prejudicial error.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The record includes copies of all relevant marriage certificates.  The Board is unaware of any additional relevant evidence not associated with the claims file. 

Recognition as Surviving Spouse

To establish recognition as a surviving spouse, there must be evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties reside at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205.

Except as provided in §3.52, "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:

(1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and

(2) Except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

The claims file includes a photocopy of a certificate of marriage establishing that the A.G. and the Veteran were married in October 1997.  The Board is satisfied that the photocopy is genuine and free from alteration.  38 C.F.R. § 3.205.  

The record contains no indication that the October 1997 marriage was invalid and no credible evidence that A.G. and the Veteran ever divorced.  The Board acknowledges D.G.'s statement that the Veteran informed her in 2008 that A.G. contacted him to notify him that she had divorced him.  The record, however, contains no evidence of a divorce decree, and A.G. asserts that no divorce was ever obtained by her or the Veteran.

The Board acknowledges that the Veteran lived with D.G. for more than 10 years prior to his death, and did not cohabitate with A.G. for that period of time.  Under 38 C.F.R. § 3.53, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Although A.G. and the Veteran lived apart for a lengthy period of time leading up to his death, the record indicates that this separation was procured by the Veteran without the fault of the surviving spouse.  D.G. has corroborated that the Veteran left his spouse to begin a romantic relationship with her, while knowingly married.  

In addition, as there is also no evidence that A.G. has remarried or lived with another person of the opposite sex, A.G. meets the definition of a surviving spouse. See 38 C.F.R. § 3.50(b).

The marriage between A.G. and the Veteran served as a legal impediment to any subsequent attempt at marriage.  For this reason, the appellant's attempted marriage to the Veteran in April 2009 must be considered to have been invalid.  

Where an attempted marriage of a claimant to the Veteran was invalid by legal impediment, the marriage will nevertheless be deemed valid if:

(a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see §3.54(d)), and

(b) The claimant entered into the marriage without knowledge of the impediment, and

(c) The claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in §3.53, and

(d) No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 C.F.R. § 3.52.

Here, the evidence arguably shows that the requirements of (b) and (c) have been satisfied.  The appellant has testified that she believed the Veteran to be divorced when she entered into her marriage with the Veteran.  Additionally, she lived with the Veteran continuously from the date of their marriage until his death, except for his hospitalization, which does not violate the requirement for continuous cohabitation.  38 C.F.R. § 3.53(b).  

However, the appellant's attempted marriage cannot be deemed valid because it occurred less than one year prior to the Veteran's death and because a claim has been filed by A.G. as a legal surviving spouse, who is entitled to gratuitous death benefits.  See 38 C.F.R. § 3.52.  The appellant has attempted to argue that they held themselves out as husband and wife for more than one year prior to his death.  The Board notes, however, that common law marriage is not recognized in the state of New York, where the Veteran and the appellant resided.  Therefore, they attempted to enter into marriage in April 2009 when they obtained a marriage license from the State of New York.  In any event, the appellant's claim would remain denied due to the A.G.'s claim as the legal surviving spouse.  

The Board acknowledges that the appellant and A.G., as well as their friends and family, have made emotional and strongly-worded assertions and arguments related to this case; however, these arguments have no bearing on the determination made by the Board in this decision, as the legality of a marriage is a matter of law and determined by criteria set forth by the state and interpreted by 38 C.F.R. § 3.50-3.54.  In determining that appellant's marriage to the Veteran is not deemed legal, the Board intimates no willful misconduct on the part of the appellant, but finds as a matter of law, the marriage is not deemed valid.  

In summary, A.G.'s marriage to the Veteran existed until the Veteran's death and served as a legal impediment to the appellant's subsequent attempt at marriage to the Veteran.  The appellant's marriage cannot otherwise be deemed valid for VA purposes because it occurred less than one year prior to the Veteran's death and because a claim has been filed by A.G., a legal surviving spouse who has been found entitled to gratuitous death benefits.   



ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits for the appellant, D.G., is denied



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


